PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bryan Kekst Brown
Application No. 16/873,151
Filed: 14 Feb 2020
For: Vitriforming -  a method for forming material at liquid temperature within a vitreous forming medium
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed June 28, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application became abandoned for failure to timely file a proper response to the Notice to File Corrected Application Papers, mailed September 20, 2021. This Notice set an extendable period for reply of two months for Applicant to submit an amendment to the specification to correct the deficiencies set forth in the Notice. No amendment having been received, the application became abandoned by operation of law on November 21, 2021. The Office mailed a Notice of Abandonment on February 3, 2022. Applicant filed a petition to withdraw the holding of abandonment under 37 CFR 1.181 and a petition to revive under 37 CFR 1.137(a) on March 14, 2022. However, both petitions were dismissed in a decision mailed on May 12, 2022. Applicant then filed a renewed petition to withdraw the holding of abandonment on May 23, 2022, which was dismissed in a decision mailed on June 9, 2022.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m) (already paid); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  

The instant petition has not met requirements (1) and (3) above.

With respect to requirement (3), the instant renewed petition is not properly signed, and as such, Applicant has not made a proper statement of unintentional delay. Accordingly, on renewed petition, Applicant must submit a properly signed petition. The signature may use a handwritten signature or an S-signature (see the below signature block for an example of an S-signature).

With respect to requirement (1), Applicant has not submitted a clean version of a substitute specification (e.g., both substitute specifications submitted contain underlining on page 1), nor has Applicant submitted the required statement that the substitute specification contains no new matter.  Accordingly, on renewed petition, Applicant must submit a substitute specification (both clean and marked up copies), together with a statement (on a separate page, not in the substitute specification) that the substitute specification contains no new matter.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web or Patent Center
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions